UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5174



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID OWENS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-05-264)


Submitted:   October 20, 2006          Decided:     November 16, 2006


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Mary
Elizabeth Maguire, Assistant Federal Public Defender, Sapna
Mirchandani, Research and Writing Attorney, Richmond, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, Roderick C.
Young, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David Owens was convicted of conspiracy to possess with

intent to distribute 100 grams or more of heroin, in violation of

21 U.S.C. § 846 (2000).   He was sentenced to 300 months in prison.

Owens now appeals, raising two issues.      We affirm.



                                  I

          Stephanie Hargrove, David Owens’ girlfriend, testified

that he was a heroin dealer in North Carolina who obtained his

heroin supply in Connecticut.    She said that he had dealt heroin

during the three years of their relationship. At Owens’ direction,

she rented a car in Wilmington, North Carolina, and drove to

Connecticut, where she met Owens.       Owens asked her to take a bag

back to North Carolina with her.         She suspected that the bag

contained heroin, and declined his request.       While she was away

from the car, Owens packed the car.        It was not until she was

driving back to North Carolina and received a cell phone call from

Owens inquiring about a bag that she realized Owens likely had

placed a bag containing heroin in the car’s trunk.

          Hargrove was stopped for a traffic infraction in Henrico

County, Virginia.   She consented to a search of the car.      During

the search, Officer William Hueston discovered a bag containing

what appeared to be heroin.   Hueston informed Hargrove what he had

found and told her that he suspected she was transporting the


                                - 2 -
heroin for someone else.        Hueston told Hargrove that he would like

her    to   cooperate   with     authorities     so    the   dealer   could   be

apprehended.     Hargrove agreed.

             Officers devised a ruse in which Hargrove would tell

Owens when he called that she had been in a traffic accident and

was staying in a hotel in Virginia.             Owens eventually arrived at

the hotel, where he was arrested.

             It was stipulated that the 1000 bags of heroin found in

the trunk weighed 193 grams.        An officer testified that, based on

the packaging and amount of heroin, he believed the heroin was

intended for distribution rather than personal use.



                                      II

             Owens first claims that the district court erred when it

denied his Fed. R. Crim. P. 29 motion for judgment of acquittal.

In    particular,   Owens      attempts    to   cast    doubt   on    Hargrove’s

credibility.

             We review the district court’s decision to deny a Rule 29

motion de novo.     United States v. Uzenski, 434 F.3d 690, 700 (4th

Cir. 2006).     Where, as here, the motion was based on a claim of

insufficient evidence, “[t]he verdict of a jury must be sustained

if there is substantial evidence, taking the view most favorable to

the Government, to support it.” Glasser v. United States, 315 U.S.

60, 80 (1942).      “Substantial evidence is that evidence which a


                                     - 3 -
‘reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.’”    United States v. Cardwell, 433 F.3d 378, 390 (4th Cir.

2005) (quoting United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996) (en banc)), cert. denied, 126 S. Ct. 1669 (2006).               This court

reviews both direct and circumstantial evidence and permits “the

government the benefit of all reasonable inferences from the facts

proven to those sought to be established.”                 United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).           “[W]e do not review

the credibility of witnesses and assume the jury resolved all

contradictions in the testimony in favor of the government.”

United States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002).

            “To   prove   a   conspiracy    under   21   U.S.C.   §    846,   the

government must prove (1) an agreement between two or more persons

to engage in conduct that violates a federal drug law, (2) the

defendant’s knowledge of the conspiracy, and (3) the defendant’s

knowing and voluntary participation in the conspiracy.”                  United

States v. Strickland, 245 F.3d 368, 384-85 (4th Cir. 2001); see

United States v. Burgos, 94 F.3d at 857.             Here, there was ample

evidence to support Owens’ conviction.          Viewed in the light most

favorable to the Government, the evidence established that Owens

was the leader of a criminal enterprise that violated the federal

drug laws, and the enterprise involved at least one other person,

Hargrove.


                                    - 4 -
                                        III

          Owens was sentenced as a career offender, and he never

disputed that he satisfied the criteria for this designation.                      He

contended,     however,   that     his    status    as     a     career   offender

dramatically    overstated    his      criminal    past    and    resulted    in    a

sentence far more severe than was necessary.

          At    sentencing,      the   district    court       considered    Owens’

argument but rejected it.        After describing Owens’ criminal past,

the court concluded that Owens’ record showed him to be a “classic

career offender.”    The court addressed the sentencing factors set

forth at 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), focusing

on the nature of the instant offense and Owens’ characteristics,

including his criminal record.            The court noted especially the

amount of heroin involved in the offense and Owens’ having used

another person to facilitate the crime.            The court concluded that

a sentence within the properly calculated advisory guideline range

of 262-327 months was appropriate and sentenced Owens to 300 months

in prison.

          On appeal, Owens again claims that his designation as a

career offender significantly overstates his criminal history and

that his sentence is far greater than necessary to serve the

purposes of sentencing.      We review a sentence imposed after United

States v. Booker, 543 U.S. 220 (2005), to determine whether the

sentence is “within the statutorily prescribed range . . . and


                                       - 5 -
. . . reasonable.”            United States v. Hughes, 401 F.3d 540, 546-47

(4th       Cir.    2005).1     “[A]    sentence      within    the    proper   advisory

Guidelines range is presumptively reasonable.”                       United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006).2                        “[A] defendant can

only rebut the presumption by demonstrating that the sentence is

unreasonable when measured against the § 3553(a) factors.”                         United

States       v.    Montes-Pineda,      445    F.3d    375,    379    (4th   Cir.   2006)

(internal quotation marks omitted), petition for cert. filed,

U.S.L.W.             (U.S. July 21, 2006) (No. 06-5439).

                  Here,    Owens   failed    to     rebut    the    presumption.      At

sentencing,          the    district   court      considered        and   rejected   his

contentions that his status as a career offender overstated his

criminal past and that a lower sentence would serve the purposes of

sentencing.          The court concluded that Owens was a “classic career

offender.”          Further, the court took the § 3553(a) factors into

account, focusing on the nature of the instant crime.                       We conclude

that Owens’ sentence is reasonable “[b]ecause the district court

properly calculated the advisory Guidelines range and adequately

considered the § 3553(a) factors.”                  See United States v. Johnson,

445 F.3d at 346.


       1
      Owens’ sentence is within the statutorily prescribed range of
five to forty years. See 21 U.S.C. § 841(b)(1)(B) (2000).
       2
      Owens does not attack the calculation of the advisory
guideline range. Nor would such an attack be successful, as our
review of the record establishes that the range was correctly
calculated.

                                            - 6 -
                                IV

          We accordingly affirm.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 7 -